PER CURIAM:
The appeal is dismissed as moot:
1. The appellant is claiming only the right to vote in the presidential election of 1968. That date is past and no relief could be granted to the appellant in that respect.
2. By the time the next election arrives for president the appellant will be 21, and no controversy will exist.
3. Congress has enacted the so-called Voting Rights Legislation, H.R. 4249, which gives broader relief than that asked for by the appellant in the within case. The Court does not indicate any view whatsoever concerning the constitutionality of H.R. 4249.